Citation Nr: 0502437	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-03 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 1958 rating decision that severed service connection 
for sinusitis and bronchitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a pilonidal cyst, 
claimed as a lower back/tailbone injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  November 2002 letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota to the veteran informing him that service 
connection for sinusitis and bronchitis had been severed in 
1958, and that new and material evidence was needed in order 
for VA to consider reopening these claims; and from a March 
2003 rating decision by the RO, which denied his claim for 
service connection for a pilonidal cyst, claimed as a lower 
back/tailbone disability.  The veteran filed a timely appeal 
to these determinations.  This case has been advanced on the 
docket due to the advanced age of the veteran.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).  

The Board observes that while the RO denied the veteran's 
claim for service connection for a pilonidal cyst, claimed as 
a lower back/tailbone injury, on a direct service connection 
basis, a review of the record reveals that a prior final 
decision on the issue of service connection for this 
disability exists for this claim.  Therefore, the Board has 
framed the issue on the cover page of this decision as 
whether new and material evidence has been received to reopen 
a claim for service connection for a pilonidal cyst, claimed 
as a lower back/tailbone injury, and will adjudicate it as 
such in this decision, as explained below.






FINDINGS OF FACT

1.  Regarding the veteran's claim for service connection for 
a pilonidal cyst, there has been compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  In a January 1944 rating decision, the RO granted service 
connection for chronic bilateral maxillary sinusitis; in a 
rating decision dated in June 1948, the RO issued a rating 
decision granting service connection for chronic bronchitis 
as due to his service-connected sinusitis.

3. In April 1958, the RO issued a rating decision which 
severed service connection for sinusitis and bronchitis based 
upon its determination that the veteran's pre-existing 
sinusitis and bronchitis were not aggravated during his 
active military service.

4.  The facts as they were known at the time of the RO's 
April 1958 rating decision were correct and it has not been 
shown otherwise.

5.  The statutory and regulatory provisions in effect at the 
time of the RO's April 1958 rating decision were correctly 
applied and it has not been shown otherwise.

6.  The evidence indicates that the veteran's sinusitis 
clearly and unmistakably pre-existed his military service, 
and clearly and unmistakably was not aggravated therein.

7.  There is no competent evidence indicating that the 
veteran's bronchitis is related to his military service or to 
a service-connected disability.

8.  In a rating decision dated in May 1945, the RO originally 
denied the veteran's claims for service connection for a 
pilonidal cyst; the veteran did not file a timely appeal to 
this decision.

9.  No new medical or other relevant evidence concerning the 
claim for service connection for a pilonidal cyst, claimed as 
a lower back/tailbone injury, has been received since the 
time of the RO's May 1945 rating decision.


CONCLUSIONS OF LAW

1.  The April 1958 rating decision wherein the RO severed 
service connection for sinusitis and bronchitis did not 
contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2003).

2.  The veteran's sinusitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).

3.  The veteran's bronchitis was not incurred in or 
aggravated by active service, and was not proximately due to, 
the result of or aggravated by a service-connected 
disability.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2004).

4.  The May 1945 RO rating decision which denied service 
connection for a pilonidal cyst is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

5.  No new and material evidence has been received since the 
May 1945 RO rating decision, and thus the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In this case, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims, as well as notice of the specific legal criteria 
necessary to substantiate this claims.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in March 2003, in the statement of the case (SOC) 
issued in January 2004, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in September 2002, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private and VA treatment records and statements, 
several VA examination reports, and several personal 
statements made by the veteran in support of his claims.  The 
RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claims.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claims and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

I.  CUE in April 1958 Severance of Service Connection for 
Sinusitis and Bronchitis

The RO originally granted service connection for sinusitis, 
maxillary, chronic, bilateral, in January 1944, and assigned 
a 30 percent evaluation, effective October 15, 1943.  In June 
1948, the evaluation was decreased to 10 percent, effective 
August 4, 1948.  In June 1948, the RO also granted service 
connection for bronchitis, chronic secondary to his service-
connected sinusitis, and assigned a 10 percent rating, 
effective August 4, 1948.  In June 1957, and again in January 
1958, the RO issued rating decisions proposing to sever 
service connection for these two disorders.  In April 1958, 
the RO severed service connection for both sinusitis and 
bronchitis.  The veteran is now challenging the RO's April 
1958 severance.

The evidence on file at the time of the April 1958 rating 
decision included the veteran's service medical records.  
Examination for induction in September 1942 did not note the 
presence of sinusitis. 

Numerous treatment records and examination reports in service 
reflect diagnoses of, and treatment for, maxillary sinusitis.  
These notes consistently indicated that this problem began in 
fall 1940, and was treated by civilian doctors in 1940 and 
1941, prior to service entry.

Clinical records dated in August and September 1943 noted 
that the veteran had an attack of sinusitis prior to service, 
and that he was suffering from sinusitis, cause undetermined, 
EPTI [existed prior to induction].  These reports also 
indicated that the disorder was not incurred in the line of 
duty, and "EPTI."  A Certificate of Disability completed by 
a Board of Medical Officers indicated that the veteran was 
being medically discharged due to a diagnosis of "sinusitis, 
maxillary, chronic, bilateral, cause undetermined, 
suppurative, EPTI."  This Certificate also reflects a 
medical conclusion "That the disability was not aggravated 
by active service."

The veteran was ultimately discharged from service due to his 
sinusitis disability.

Service connection was subsequently established for sinusitis 
by a January 1944 rating sheet.  This condition was indicated 
to have been "Incurred in service in the WW [World War] 
II."

The veteran underwent a VA medical examination in February 
1945, which included a sinusitis examination.  At this 
examination, a small amount of muco purulent discharge was 
found in the middle fossa, left side, with slight shading of 
the left maxillary sinus.  The diagnosis following this 
examination was chronic maxillary sinusitis, left.

Also on file is the report of a May 1948 VA examination.  
This examination resulted in diagnoses of chronic maxillary 
sinus[itis], bilateral, and chronic bronchitis.

In June 1948, the RO issued a rating decision granting 
service connection for chronic bronchitis as "directly due 
to and proximately the result of above disability of service 
origin [i.e., bilateral chronic maxillary sinusitis]."

In October 1948, a certificate of attending physician by the 
veteran's private physician, R. M., indicated a finding of 
sinusitis as well as "bronchitis for past six months - 
probably as [a] result of sinusitis."

A November 1948 affidavit from Mrs. A. D., with whom the 
veteran lived, indicates her observation that the veteran's 
sinusitis had steadily worsened since the time of the 
veteran's discharge from service.
 
The veteran subsequently underwent additional VA medical 
examinations in May 1951 and March 1956, both of which 
indicated diagnoses of sinusitis and bronchitis. 

A June 1957 rating sheet, completed by three rating 
specialists, summarized the history of the veteran's service-
connected sinusitis, as well as the evidence contained in the 
service medical records, particularly the veteran's history 
of sinusitis prior to service.  Based on this evidence, this 
rating board was of the opinion that the veteran's sinusitis 
existed prior to service.  It was noted that the veteran was 
first treated for sinusitis in service in October 1942, one 
month following service entrance, at which time drainage of 
pus was noted.  This problem persisted through service.  The 
RO stated that the consisted history of pre-service 
sinusitis, combined with the existence of pus so soon after 
induction, indicated that the veteran had an old, chronic 
condition which clearly and unmistakably pre-existed service.  
The RO further stated that the acute exacerbations thereof 
during service were characteristic of the condition and did 
not evidence any increase in the level of disability upon 
which service connection might properly be predicated.  
Instead, the veteran's pre-service history of headaches and 
discharge was not materially different from the service 
records excepting that the veteran had more treatment in 
service than that recorded as to pre-service treatment.  
Thus, the RO determined that the veteran's sinusitis 
preexisted service and that this pre-existing condition 
"remained at substantially the pre-service level during 
service."  the RO proposed to sever service connection for 
sinusitis as having existed prior to induction and was not 
aggravated therein.  Thus, the RO found that the January 1944 
rating sheet which granted service connection involved clear 
and unmistakable error, and that subsequent ratings 
confirming and continuing service connection were likewise 
erroneous for the same reasons.  In addition, the RO found 
that if service connection was not in order for sinusitis, 
then it was obvious that service connection for bronchitis as 
secondary thereto was also erroneous.
Thus, severance of service connection for sinusitis, and 
bronchitis secondary to this disorder, was proposed.
 
Nevertheless, at the time of the proposed severance, it was 
noted that this proposed severance might not be concurred in. 
Therefore, an advisory opinion was requested from the VA 
Compensation and Pension Service regarding the propriety of 
continuing service connection for sinusitis.

An advisory opinion was subsequently promulgated in December 
1957 by the VA Chief Benefits Director.  This opinion 
included a summary of the service medical records, and found 
that it was clear that the veteran's sinusitis existed prior 
to his induction into service, and that it was not 
established that there was any increase of disability in 
service upon which a finding of aggravation might be made.  
Moreover, it was noted that the first post-service VA 
examination in November 1944 showed that the veteran's left 
maxillary sinus was shaded to translumination and that the 
other sinuses were clear, thus lending weight to the basis 
for the proposed severance of service connection.  
Consequently, service connection was determined to be clearly 
erroneous, which required severance under VA Regulation (VAR) 
1009(A) and (D).

The veteran was informed of the proposed severance of service 
connection by a rating sheet and correspondence dated in 
January 1958, and that it was determined the condition had 
not been incurred in or aggravated by military service.  
Further, this correspondence informed the veteran that he had 
60 days in which to present evidence and argument why this 
proposed severance should not occur.  No response appears to 
have been submitted by the veteran during this 60-day period. 

As an initial matter, the Board notes that the regulatory 
provisions extant in 1944, with respect to establishing 
service connection for a particular disability, were 
essentially the same as they are today.  Compare R&PR 
1077(B), VA Inst 1 to Sec 9(a) & (b) of PL 78-144; Par 2 of 
VA Inst 1 to Sec 9(a) & (b) of PL 78-144; Par 3(b) of VA Inst 
1 to Sec 9(a) & (b) of PL 78-144 and Par 3(b) of VA Inst 1 to 
Sec 9 (a) & (b) of PL 78-144, with 38 C.F.R. §§ 3.303(a), 
(c), 3.304(b), 3.306(a), (b) (2004).  Essentially, in order 
to establish service connection for a particular disability, 
there must be evidence that establishes that such disability 
either began in or was aggravated by service.  Moreover, 
claimants, both in 1944 and today, are presumed to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto.

At the same time, however, it has long been acknowledged, in 
the above regulations, that there are medical principles so 
universally recognized as to constitute fact and, when in 
accordance with these principles the existence of a 
disability prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service, the conclusion must 
be that they preexisted service.  Nevertheless, if evidence 
is submitted sufficient to demonstrate that a veteran's 
disorder preexisted service and underwent an increase in 
severity during service, it is presumed that the disorder was 
aggravated by service, unless clear and unmistakable evidence 
is presented which rebuts that presumption.

Although the Board is not now adjudicating the claim of 
service connection on the merits, due to the posture of this 
appeal as a CUE challenge to a previous severance of service 
connection, we do note that, with regard to aggravation, a 
veteran is entitled, under the law as it existed then and 
now, to a presumption of aggravation of a pre-existing 
condition if it underwent an increase in severity during 
service.  See 38 U.S.C.A. § 1153; Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).  The United States Court of Appeals for 
Veterans Claims has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991)

As to the current criteria that must be met in order to 
revise a prior final decision, based upon error in that 
decision, 38 C.F.R. § 3.105(a) (2004) sets forth that 
previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based upon the record and law that existed a 
the time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell. In 
Fugo, the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error...

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger...

(Emphasis in original.)  See also Grover v. West, 12 Vet. 
App. 109, 111-112 (1999);  Daniels v. Gober, 10 Vet. App. 
474, 478 (1997).

Pursuant to regulations as in effect in 1958, once service 
connection was granted for a particular disability, it could 
be severed only upon a showing by VA that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards were 
met.  As to these procedural requirements, it was necessary 
that the proposal to sever service connection be based upon a 
review of "all the accumulated evidence," and that the 
veteran be given immediate notification in writing of the 
contemplated action and the detailed reasons therefor.  The 
veteran was then to be given a reasonable period, not to 
exceed 60 days from the date on which such notice was mailed, 
for the presentation of additional evidence pertinent to the 
question.  See VA Regulation 1009(A), (D), as in effect in 
1958.

The present case, however, is not a review of a timely 
appealed severance of service connection.  The severance 
action now being contested by the appellant took place in 
1958, and was not appealed at that time.  Since the RO's 1958 
decision is final, in order to prevail in this case, the 
veteran must show that the 1958 determination of CUE in the 
1944 and subsequent confirmatory rating decisions was, 
itself, the product of CUE.  Although VA obviously had a very 
high burden to meet in its 1958 rating decision, the veteran 
now bears the same high burden of establishing CUE in that RO 
decision.  See Daniels, supra, 10 Vet. App. at 479.

Here, the veteran has not made any contention that the RO 
failed to satisfy the procedural safeguards which were in 
place in 1958, when service connection for sinusitis and 
bronchitis was severed.  The Board has, nevertheless, 
carefully reviewed the procedures followed by the RO, and we 
note the April 1958 rating action at issue reflects that all 
the evidence of record was considered at that time.  
Similarly, the evidence shows that the veteran was notified 
of the proposed action in writing, and final action was not 
taken until 60 days after he was so notified.  Thus, VA 
complied with the procedural safeguards set out in VAR 
1009(D), as in effect in 1958.

Regarding the specific contentions the veteran has raised, it 
is not entirely clear how they actually relate to the CUE 
claim the Board must consider.  It would appear that the 
veteran is arguing he did not have sinusitis prior to 
service, and that, therefore, any reference to sinusitis 
problems in service must have indicated onset in service.  In 
the alternative, he appears to argue that, even if he did 
have a sinusitis disability that pre-existed service, that 
condition was aggravated by service.  In either case, it is 
apparently being maintained that service connection for 
sinusitis was properly established in 1944, and that it was 
erroneous to have severed service connection in 1958.

Regarding the specific contention that the veteran did not 
have any sinus problems prior to entering service, and 
therefore sinusitis must have had its onset in service, the 
veteran asserts that there were no defects or disorders noted 
on examination at entry into service, and therefore the 
presumption of soundness applied.  He further argues that 
since the presumption of soundness applied, only clear and 
unmistakable evidence could be submitted to rebut this 
presumption, and the notations of preexisting sinusitis 
contained in the service medical records being based on the 
veteran's statements, and with no preservice records of 
treatment, could not constitute such clear and unmistakable 
evidence.  The Board finds that the RO's conclusion, that the 
notations of the veteran's history of preexisting sinus 
problems was clear and unmistakable evidence sufficient to 
rebut the presumption of soundness at entry, was not itself 
clear and unmistakable error and was not based on incorrect 
facts or a misapplication of the law in effect in 1958.  In 
other words, the notations in the service medical records 
which place the date of onset of the veteran's sinus disorder 
in 1940, prior to his entry into service, coupled with the 
findings of the Board of Medical Officers at separation that 
sinusitis preexisted service, effectively rebuts the 
presumption of soundness at induction as promulgated in 
amendment by Public Law No. 144, 78th Congress, (September 4, 
1943).  Additionally, the statements of the veteran in 
service formed a factual predicate for the findings of the 
Board of Medical Officers at separation.  Although the 
Court's jurisprudence regarding the presumption of soundness 
did not exist in 1944 or 1958, the Court would later find 
that the unanimous findings of an inservice Board of Medical 
survey, based upon a veteran's own history filtered through 
its medical expertise, provided the required factual 
predicate necessary to clearly and unmistakably rebut the 
presumption of soundness.  See Gahman v. West, 12 Vet. App. 
406, 411 (1999).

Essentially, the veteran is simply saying that the facts 
documented by his service medical records are persuasive 
enough to convince any adjudicator that service connection 
was warranted for sinusitis and for bronchitis secondary to 
this disorder.  In the Board's view, however, these 
contentions do not provide a valid basis for a CUE claim, 
since they do not allege that the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  

Rather, the veteran's argument would require the Board to 
reevaluate the evidence considered in 1958, and to decide 
whether it provided a basis for the decision rendered at that 
time.  As the Court has held, however, "simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo, 6 Vet. App. at 44.  See 
also the Court's holding in Daniels, supra, wherein the 
veteran had argued that a 1957 decision to sever service 
connection, which had been established in 1943, was erroneous 
because there was no substantial basis for the finding, in 
1957, that the veteran's psychosis had existed prior to 
service and was not aggravated by service.  The Court held 
that such an argument would require the Court to reevaluate 
the evidence considered in 1957, to decide if it provided a 
"substantial basis" for the decision, and that this did not 
meet the standard of a CUE claim.

Furthermore, even if the Board were to review those facts 
known at the time of the 1958 decision, we would be compelled 
to observe that virtually every reference in the service 
medical records addressing the time of onset of the veteran's 
sinusitis disability appears to uniformly reflect that it was 
considered to have preexisted service.  Similarly, the 
medical conclusion set forth on the Certificate of Disability 
for Discharge, regarding the question of whether the 
condition was aggravated by service, was that it was not so 
aggravated.

Although he did not so state, the veteran may also be 
implying that it was error for the RO, in its 1958 decision, 
to have considered any evidence that post-dated the 1944 
rating action which initially established service connection, 
including the report of the November 1944 VA examination 
cited by the VA Chief Benefits Director.  The Court has held, 
however, that a determination to sever service connection is 
not so limited.  Indeed, to do so would put the VA in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.  See Daniels, supra at 
480; Venturella v. Gober 10 Vet. App. 340 (1997).  Thus, it 
cannot be considered erroneous for the RO, in 1958, to have 
considered the post-service medical evidence in determining 
whether it was proper to sever service connection for 
sinusitis and bronchitis.  

In view of the foregoing, the Board finds that the veteran 
has not alleged CUE with the degree of specificity required 
under the law and judicial precedent.  While not doubting the 
sincerity of the veteran's convictions, his arguments simply 
amount to a request to reevaluate and reweigh the evidence 
found in his service medical records. The veteran has not 
presented evidence of error of either fact or law which, when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Since such a claim does not rise to the stringent 
level required for a CUE claim, the April 1958 rating 
decision is not found to be clearly and unmistakably 
erroneous, and the veteran's appeal to revise the April 1958 
decision which had severed service connection for sinusitis 
and bronchitis must be denied.

II.  Service Connection for Sinusitis and Bronchitis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural  
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
C.F.R. § 3.306(a) (2004).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2004).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been as induction examination in which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  A reported history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

In this case, examination for induction in September 1942 did 
not note the presence of sinusitis, and the veteran's ears, 
nose and throat had no abnormalities.  Therefore, the veteran 
is entitled to a presumption of soundness at service 
entrance.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence both that: (1) a 
disability existed prior to service; and (2) that it was not 
aggravated during service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993); VAOPGCPREC 3-03 (July 16, 2003).  If both 
prongs are not met, the presumption of soundness at entry is 
not rebutted.

As to the first prong, whether there is clear and 
unmistakable error of pre-existence of a disability, the 
Board observes that the determination of whether there is 
clear and unmistakable evidence that a disability existed 
prior to service should be based on "thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In this case, the Board finds that the competent, consistent 
evidence in service that the veteran's sinusitis began in 
1940 constitutes clear and unmistakable evidence that 
sinusitis existed prior to service entrance.  Numerous 
treatment records and examination reports in service reflect 
diagnoses of, and treatment for, maxillary sinusitis.  These 
notes consistently indicated that this problem began in fall 
1940, and was treated by civilian doctors in 1940 and 1941, 
prior to service entry.  For example, clinical records dated 
in June, August and September 1943 noted that the veteran had 
an attack of sinusitis prior to service, and that he was 
suffering from sinusitis, cause undetermined, EPTI [existed 
prior to induction].  These reports also indicated that the 
disorder was not incurred in the line of duty, and "EPTI."  
These notes also show that the same primary symptoms which 
the veteran experienced pre-service, i.e., left-sided pus 
drainage with pain and headaches, were the same as those 
which he experienced beginning as early as one month after 
service entrance, the same as those for which he was treated 
for during service, and the same as those for which he was 
eventually discharged.  Of note, a September 1943 
hospitalization record indicted the following medical 
history:

Patient states he was well until the fall 
of 1940, while working at Northfield, 
Minn. when he developed severe headaches, 
pain over both cheeks and his eyes, 
together with fever.  Patient was treated 
by civilian doctor at that time for acute 
sinusitis.  Patient improved until 1941 
when he had another acute attack of 
sinusitis.  He was treated locally by an 
ENT specialist... Patient continued to have 
headaches and discharge from his nose.  
On induction to the Army patient was 
given full duty.  In October 1942, while 
stationed at Merced, Calif. he developed 
an acute attack of maxillary sinusitis 
and was treated as an out-patient.  In 
June 1943 patient was hospitalized at 
Hobbs Air Field, for an acute sinusitis 
which has not improved when patient was 
transferred to WBGH for further treatment 
and disposition.

A Certificate of Disability completed by a Board of Medical 
Officers in October 1943 indicated that the veteran was being 
medically discharged due to a diagnosis of "sinusitis, 
maxillary, chronic, bilateral, cause undetermined, 
suppurative, EPTI."  This Certificate also reflects a 
medical conclusion "That the disability was not aggravated 
by active service."  The veteran was ultimately discharged 
from service due to his sinusitis disability.

The medical conclusion by the Medical Board that sinusitis 
existed prior to service is clear, unmistakable and supported 
by the most reliable history proved by the consistent record.  
Thus, the Board finds that the first prong of the presumption 
of soundness has been rebutted.

As to the second prong, whether there is clear and 
unmistakable evidence that the veteran's pre-existing 
sinusitis was not aggravated during service, the Board 
observes that a pre-existing disability will be considered to 
have been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase is due to that natural progress of the 
disease.

In this case, the Board finds that there is "clear and 
unmistakable" evidence demonstrating that the veteran's 
preexisting sinusitis was not aggravated by service.  Cotant 
v. Principi, 17 Vet. App. 117, 131 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. § 
3.306(b) is "onerous" and requires an "undebatable" 
result); Vanerson v. West, 12 Vet. App. 254, 261 (1999) 
(noting that the standard of proof for rebutting the 
presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence is that is clear and unmistakable, i.e., 
undebatable); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(holding that the burden of proof was on the government to 
rebut the presumption of sound condition and stating that the 
burden of proof is a formidable one).

As noted above, the veteran was noted to have had several 
attacks of sinusitis, consisting of the same complaints and 
findings as those in service, prior to service entrance in 
1942.  Service medical records reflect that the veteran had 
flare ups of sinusitis during his period of service, to 
include an episode in October 1942, for which he was treated 
as an outpatient, and an episode in June 1943, for which he 
was hospitalized.  A September 1943 final hospital summary 
indicates that the veteran should be discharged not because 
his preexisting sinusitis had worsened in any way, but rather 
because treatment had become so frequent as to interfere with 
his military duties.  Specifically, the September 1943 
hospital summary stated:

The history is that of recurrent attacks 
of sinusitis since 1940.  Examination 
here clinically and by x-ray confirmed 
the diagnosis of maxillary sinusitis.  
Because of the frequency of recurrences 
it was decided to C.D.D. [Certificate of 
Disability for Discharge] the patient, he 
appeared before the Board and is now 
separated from the service.

The Certificate of Disability for Discharge, completed by a 
Board of Medical Officers, noted the veteran's history of 
treatment for sinusitis prior to service entry, his history 
of treatment for sinusitis beginning shortly after entry and 
continuing throughout, and concluded that "the injury or 
disease was not aggravated by active service."  The Board 
finds that service medical records reflecting preexisting 
sinusitis with drainage, pain and headaches, coupled with the 
inservice treatment for these same symptoms, as well as the 
opinion by the Board of three military Medical Officers that 
the disorder was not aggravated by service, constitutes 
"clear and unmistakable" evidence that the disorder was not 
aggravated by service.  Accordingly, because there is clear 
and unmistakable evidence that preexisting sinusitis was not 
aggravated during service, the Board concludes that the 
presumption of soundness has been rebutted in this case.  
VAOPGCPREC 3-03.  There is no doubt to be resolved.

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mimic the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that sinusitis was not aggravated during service for the 
purpose of rebutting the presumption of soundness (38 
U.S.C.A. §§ 1111, 1137), it necessarily follows that 
sinusitis was not, in fact, aggravated during service (38 
U.S.C.A. §§ 1110, 1131).  

Regarding the claim for service connection for bronchitis, 
the Board finds that there is no evidence that the veteran 
suffered from bronchitis in service, and no such disorder was 
found at the time of post-service VA examinations in November 
1944 and February 1945.  This disorder was first shown until 
the time of a VA examination in May 1948, and was confirmed 
by a private physician in October 1948, at which time it was 
determined that the bronchitis was "probably as a result of 
sinusitis."  The Board observes that service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  However, 
since, in this case, service connection for sinusitis has not 
been established, it follows that service connection for 
bronchitis due to sinusitis is not warranted.

Furthermore, the Board finds that, as to both claims, the 
record is devoid of any medical evidence that the veteran 
currently has either sinusitis or bronchitis.  In this 
regard, the Board observes that the most recent medical 
evidence concerning the presence of these disorders is the 
March 1956 report of a VA medical examination, conducted 
nearly 50 years ago.  No new medical evidence has been 
submitted since that time.  The Court has held that "[i]n 
order for the veteran to be awarded a rating for service-
connected [disability], there must be evidence both of a 
service-connected disease or injury and a present disability 
which is attributable to such disease or injury."  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for sinusitis and bronchitis.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  New and Material Evidence to Reopen a Claim for Service 
Connection for a Pilonidal Cyst, Claimed as Lower 
Back/Tailbone Injury

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In this case, since the veteran's claim to reopen was filed 
in February 2002, the revised version of the new and material 
evidence law is for application.  Pursuant to this 
regulation, new and material evidence consists of existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

In a May 1945 rating decision, the RO initially denied the 
veteran's claim for service connection for pilonidal cyst.  
The veteran did not appeal this decision.

The RO included with this rating decision a cover letter 
explaining the veteran's right to appeal.  However, no appeal 
was filed within one year of notification of the May 1945 
denial; therefore, the decision became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§  3.104, 20.302, 20.1103 (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially eliminates the requirement that a veteran present 
a well-grounded claim in order to trigger VA's duty to assist 
a veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), the Board determines that a two-step 
process must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

A thorough review of the veteran's claims file reveals that 
no relevant evidence has been received since the time of the 
final May 1945 RO decision.  While some medical evidence was 
received in the years immediately following the May 1945, 
denial, including a VA examination report date din May 1948, 
a statement from the veteran's private treating physician, 
Dr. R. M., dated in June 1948, a physician's certificate 
dated in October 1948, and the reports of VA examinations 
conducted in May 1951 and March 1956, none of these records 
contains and complaints, findings, or diagnosis relating to a 
pilonidal cyst or injury of the lower back/tailbone.  No 
medical or other relevant evidence has been received since 
March 1956.  Accordingly, the Board concludes that new and 
material evidence has not been received to reopen the claim 
for service connection for a pilonidal cyst, claimed as a 
lower back/tailbone injury.

In reaching this decision, the Board recognizes that in the 
March 2003 rating decision on appeal, the RO did not address 
the issue of whether new and material evidence had been 
submitted to reopen the veteran's previously-denied claim for 
service connection for a pilonidal cyst, claimed as a lower 
back/tailbone injury, but rather proceeded directly to the 
merits of the veteran's service connection claim.  However, 
the Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the Court held 
that the new and material evidence requirement is a material 
legal issue which the Board has a legal duty to address, 
regardless of the RO's actions.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  Accordingly, as "jurisdiction 
does indeed matter and it is not 'harmless' when the VA 
during  the claims adjudication process fails to address 
threshold issues," McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993), the Board was required to address the issue as it 
did, despite the RO's actions.   





ORDER

The claim that there was clear and unmistakable error in an 
April 1958 rating decision that severed service connection 
for sinusitis and bronchitis is denied.

Service connection for sinusitis is denied.

Service connection for bronchitis is denied.

New and material evidence having not been submitted, service 
connection for a pilonidal cyst, claimed as a lower 
back/tailbone injury, is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


